This is an appeal from an order of one of the circuit judges of Jefferson county issuing a writ of habeas corpus ad testificandum directing the state warden general to produce one John Brown, a convict serving a life sentence in the penitentiary, as a witness in his own behalf in civil suit for damages against the Montevallo Mining Company. The important issue presented by the record is the authority of the circuit judge to issue the writ.
The attendance of witnesses restrained of their liberty may generally be compelled by the issuance of a writ of habeas corpus ad testificandum directed to the officer or person in whose custody or control the witness is. The writ is issuable at the discretion of the court. 3 Wigmore on Evidence, § 2199; 1 Greenleaf on Evidence, § 312; Underhill on Criminal Evidence, § 259.
Sections 6559-6561 and 7890 of the Criminal Code of 1907, provide for obtaining the testimony of convicts both in civil and criminal cases, and these sections, though section 7890 is not in juxtaposition with the other three sections, all relate to one subject, and must be construed together. Hatchett v. Billingslee, 65 Ala. 16.
These sections provide that the testimony of a convict may be obtained on deposition, except where the convict is a witness for the state in a criminal case, and the state is unable to secure other evidence o the facts. This section (6560) limits the right of the state to compel attendance of a convict as a *Page 206 
witness to criminal cases, and by unmistakable inference deprives the state of such a privilege in a civil suit.
The court will not indulge the absurd presumption that the Legislature intended to deprive the state of such a right and permit it to be exercised by a convict, one who has been adjudged guilty of violating the laws of the land. 25 R. R. L. p. 1019, § 257. This exception in favor of the state to the rule that such testimony must be secured on deposition was compelled by that provision of section 6 of the Constitution of 1901, giving an accused the right to be confronted buy the witnesses against him. Furthermore, section 6561, in providing the method of removing convicts from the penitentiary to the court as witnesses, limited the method to cases where the convict is a witness for the state in a criminal case. The Legislature, having directed its mind to this specific matter, is presumed to have covered every case in which a removal is allowed. It is clear that the lawmakers intended to state the entire law relative to obtaining the testimony of convicts, and to make the method provided in these Code sections exclusive. Gibson v. Mabry, 145 Ala. 112, 40 So. 297; Bragg v. State,134 Ala. 165, 32 So. 767, 58 L.R.A. 925.
The provisions contained in these sections of the Code have been contained in several successive Codes. The practice of all these years has been to secure the testimony of convicts buy deposition, except where the convict was a witness for the state in a criminal case. This practice should be given much weight in determining the meaning of these sections. Macon County v. Abercrombie, 184 Ala. 283, 63 So. 985; Shepherd v. Sartain, 185 Ala. 439, 64 So. 57; State v. Board, 183 Ala. 554,63 So. 78.
It is the opinion of the court that the statutory method of securing the testimony of convicts is exclusive, and that the circuit judge was without authority to issue the writ of habeas corpus ad testificandum to compel the state warden general to produce John Brown as a witness in a civil case.
The case is therefore reversed, with direction that the application for the writ be denied.
Reversed and remanded, with directions.